[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                                   FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                    ________________________ ELEVENTH CIRCUIT
                                                                 SEP 22, 2011
                                                                  JOHN LEY
                                          No. 11-10779              CLERK
                                        Non-Argument Calendar
                                      ________________________

                                D.C. Docket No. 1:09-cv-02485-TCB

KHALID H. SYED,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellant,

                                                  versus

COMMISSIONER OF SOCIAL SECURITY,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellee.
                                      ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (September 22, 2011)

Before MARCUS, WILSON and BLACK, Circuit Judges.

PER CURIAM:

         Khalid Syed appeals the district court’s order affirming the Commissioner’s

denial of his applications for Disabled Adult Child’s (“DAC”) Insurance Benefits,
Disability Benefits, Disability Insurance Benefits (“DIB”), and Supplemental Social

Security Income (“SSI”). On appeal, Syed argues that: (1) the Administrative Law

Judge (“ALJ”) did not apply the appropriate legal standard in assessing his mental

limitations, as she failed to apply the Psychiatric Review Technique Form (“PRTF”);

(2) the district court erred in not finding that the magistrate provided post hoc

rationale for the ALJ’s residual functioning capacity (“RFC”) determination; (3)

substantial medical evidence indicates greater limitations than those found by the

ALJ; and (4) because the hypothetical question posed did not include any limitations

regarding concentration or attention deficits, the testimony of the vocational expert

(“VE”) cannot provide substantial evidence to support a finding that he is not

disabled. After careful review, we affirm.1

       We review the Commissioner’s decision for substantial evidence. Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). “Substantial evidence

is more than a scintilla and is such relevant evidence as a reasonable person would

accept as adequate to support a conclusion.” Id. (quotations omitted).


       1
          As an initial matter, we review the decision of the ALJ as the Commissioner’s final
decision when the ALJ denies benefits and the Appeals Council denies review of the ALJ’s
decision. See Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001); Miles v. Chater, 84 F.3d
1397, 1400 (11th Cir. 1996) (noting that our review in a social security case is the same as that of
the district court). Because we review the decision of the ALJ, we need not consider Syed’s
arguments with respect to the post hoc rationale in the magistrate’s report and recommendation,
or any other errors in the district court’s opinion.

                                                 2
      The Commissioner uses

      a five-step, sequential evaluation process . . . to determine whether a
      claimant is disabled: (1) whether the claimant is currently engaged in
      substantial gainful activity; (2) whether the claimant has a severe
      impairment or combination of impairments; (3) whether the impairment
      meets or equals the severity of the specified impairments in the Listing
      of Impairments; (4) based on [the RFC] assessment, whether the
      claimant can perform any of his or her past relevant work despite the
      impairment; and (5) whether there are significant numbers of jobs in the
      national economy that the claimant can perform given the claimant’s
      RFC, age, education, and work experience.

Id. We do not re-weigh the evidence, decide facts anew, or make credibility

determinations. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

      At Step Two of the evaluation process, the ALJ must use a “special technique”

dictated by the PRTF for evaluating mental impairments. Moore, 405 F.3d at 1213;

20 C.F.R. § 404.1520a-(a). This technique requires separate evaluations on a

four-point scale of how the claimant’s mental impairment impacts four functional

areas: “activities of daily living; social functioning; concentration, persistence, or

pace; and episodes of decompensation.” Moore, 405 F.3d at 1213; see 20 C.F.R. §

404.1520a-(c)(3-4). The ALJ must incorporate the results of this technique into the

findings and conclusions. Moore, 405 F.3d at 1213-14; 20 C.F.R. § 404.1520a-(e)(2).

      At Step Four of the evaluation process, the ALJ must determine a claimant’s

RFC by considering all relevant medical and other evidence. See Phillips v.



                                          3
Barhnhart, 357 F.3d 1232, 1238-39 (11th Cir. 2004). RFC is an assessment, based

upon all of the relevant evidence, of a claimant’s ability to do work despite his

impairment. Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). In assessing

RFC, the ALJ must state with particularity the weight given different medical

opinions and the reasons for doing so. Sharfarz v. Bowen, 825 F.2d 278, 279 (11th

Cir. 1987).

      At Step Five of the evaluation process, the burden shifts to the Commissioner

to prove that other jobs exist in the national economy that the claimant can perform.

Wolfe v. Chater, 86 F.3d 1072, 1077 (11th Cir. 1996). “The ALJ must articulate

specific jobs that the claimant is able to perform, and this finding must be supported

by substantial evidence, not mere intuition or conjecture.” Wilson v. Barnhart, 284

F.3d 1219, 1227 (11th Cir. 2002). One manner of determining this is for the ALJ to

ask a VE hypothetical questions “to establish whether someone with the limitations

that the ALJ has previously determined that the claimant has will be able to secure

employment in the national economy.” Phillips, 357 F.3d at 1232. In order for a

VE’s testimony to constitute substantial evidence, the ALJ must pose a hypothetical

question that comprises all of the claimant’s impairments. Winschel, 631 F.3d at

1180. However, the ALJ is not required to include findings in the hypothetical that

the ALJ has found to be unsupported. Crawford v. Comm’r of Soc. Sec., 363 F.3d

                                          4
1155, 1161 (11th Cir. 2004). When medical evidence demonstrates that a claimant

can engage in simple, routine tasks or unskilled work despite limitations in

concentration, persistence, and pace, courts have concluded that limiting the

hypothetical to include only unskilled work sufficiently accounts for such limitations.

Winschel, 631 F.3d at 1180-81.

      In this case, the ALJ addressed Syed’s mental limitations in accordance with

the PRTF. Following a discussion of the pertinent medical evidence and Syed’s

school records as they related to Syed’s mental impairments, including discrediting

Syed’s higher Global Assessment Functioning (“GAF”) scores because they were not

generated by a physician or psychologist, the ALJ specifically addressed Syed’s

mental limitations pursuant to 20 C.F.R. § 404.1520a-(c)(3-4). The ALJ found the

following mental limitations as set forth in the mental listings: “mild restriction of

activities of daily living; moderate difficulties in maintaining social functioning;

moderate difficulties in maintaining concentration, persistence or pace, and no

episodes of decompensation.” The ALJ incorporated these findings into the five-step,

sequential evaluation process, during which the ALJ concluded that Syed was not

disabled. Accordingly, the ALJ applied the appropriate legal standard in assessing

Syed’s mental limitations.




                                           5
      Moreover, substantial evidence supports the ALJ’s determinations that Syed

had the RFC to perform work at all exertion levels, limited to simple, unskilled work

that was low-stress, requiring only the occasional need to make decisions, use

judgment, or have contact with the general public. As the record shows, numerous

medical reports indicated that Syed possessed adequate social skills, followed rules,

related to co-workers, and that he was only moderately limited in his work

capabilities. The medical evidence also reported that Syed engaged in behavior such

as answering his cell phone during evaluations which could cost him any job.

      Contrary to Syed’s contention, the ALJ specifically noted Syed’s difficulty

with maintaining a schedule and keeping track of time. In addition, the ALJ

sufficiently explained that greater weight was given to the vocational evaluation in

arriving at Syed’s RFC because it considered his functional deficits, evaluated his

remaining abilities, and was consistent with the vocational and medical opinions of

record. The ALJ also sufficiently explained that certain evaluating physicians were

given less weight in their consideration because they only examined Syed once or

twice. Thus, there was sufficient evidence to support the ALJ’s RFC determination,

as it properly detailed the severity of Syed’s medically determinable impairments, his

improvements when medicated and employed, as well as the various jobs for which

he was qualified.

                                          6
       Finally, although the hypothetical question posed by the ALJ to the VE did not

expressly include Syed’s impairments, it implicitly accounted for them, and thus, was

not improper. See Winschel, 631 F.3d at 1180-81. As the record shows, the

hypothetical included that there were impairments, and that the individual would

require a low-stress work environment. Indeed, the medical evidence demonstrated

that Syed could engage in simple, routine tasks and unskilled work despite any

limitations, as he was not significantly limited in his ability to complete simple

work-like procedures. The medical evidence also showed that Syed understood and

followed specific, multi-step instructions, and was cooperative and responsive. Thus,

Syed was only moderately limited in his work capabilities, could accept instruction

and criticism, and was not significantly limited in his ability to complete simple

work-like procedures. Because simple, unskilled work sufficiently accounted for

limitations in concentration, persistence, and pace, as set forth in Winschel, the

hypothetical posed adequately accounted for Syed’s limitations as they were

implicitly included. Accordingly, we affirm the Commissioner’s decision to deny

Syed’s claims for benefits.2

       AFFIRMED.


       2
          Moreover, Syed cites to no precedent, and we can find none, in support of his contention
that a VE must answer only in a vacuum or that the ALJ must announce her RFC determination
prior to posing the hypothetical question.

                                                7